DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Reasons for allowance may be found as set forth previously (see OA dated 08/06/2021).
Regarding claim 6, the present invention is related to, inter alia, a method of controlling a fuel cell system comprising detecting a measured value representing an amount of fuel gas stored in the tank, detecting an amount of power accumulated in the secondary battery, determining if the measured value is less than a threshold value, and determining if the stop processing is executed and the amount of power accumulated in the secondary battery is less than a predetermined lower limit of accumulated power.
Mitsui et al. (US 2012/0003555 A1) is considered to be the closest relevant prior art to independent claim 6.  Mitsui et al. discloses most of the claim limitations as set forth previously (see OA dated 08/06/2021).
However, Mitsui et al. does not disclose, teach, fairly suggest, nor render obvious the recited determining if the stop processing is executed and the amount of power accumulated in the secondary battery is less than a predetermined lower limit of accumulated power.  To the contrary, Mitsui et al. explicitly discloses determining if stop processing is executed ([0083; 0088]), but then relies upon the secondary battery for powering the load device ([0083}) until determining that the user has added sufficient fuel for restarting the fuel cell ([0087-0088]).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards determining if the amount of power accumulated in the secondary battery is less than a predetermined lower limit while stop processing is executed because Mitsui et al. explicitly relies upon the secondary battery to power the load until the user has supplied sufficient fuel to restart the fuel cell system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/06/2021